12-2068-cv
    Reed v. Friedman Mgmt. Corp.




                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


           At a stated term of the United States Court of Appeals for the Second
    Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley
    Square, in the City of New York, on the 10th day of October, two thousand
    thirteen.

    PRESENT:
               JOHN M. WALKER, Jr.,
               PIERRE N. LEVAL,
               RICHARD C. WESLEY,
                     Circuit Judges.
    _____________________________________________

    Sharon Reed,

                            Plaintiff-Appellant,

    Marques S. Reed
                                                             12-2068-cv
                            Plaintiff,
                    v.

    Friedman Mgt. Corp., David DaSilva,
Agent, Viclar Realty Corp.,

                 Defendants-Appellees.
_____________________________________________

FOR APPELLANT:              Sharon Reed, pro se, Detroit, MI.

FOR APPELLEES:              Keith A. Brady, Rubin Fiorella & Friedman LLP, New
                            York, NY.

      Appeal from a judgment of the United States District Court for the

Southern District of New York (J. Paul Oetken, Judge).

      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED,

ADJUDGED, AND DECREED that the judgment is VACATED and the case is

REMANDED for further proceedings consistent with this order.

      Appellant Sharon Reed, proceeding pro se, appeals from the district court’s

judgment dismissing her complaint alleging that defendants Friedman

Management Corporation (“Friedman”), David DaSilva, and Viclar Realty

Corporation (“Viclar”) wrongfully deprived her of appropriate conditions in and

sought to expel her from the apartment in which she lived for failure to state a

claim pursuant to Federal Rule of Civil Procedure 12(b)(6). We assume the

parties’ familiarity with the underlying facts, the procedural history of the case,

and the issues on appeal.


                                           2
       We review de novo a district court decision dismissing a complaint

pursuant to Rule 12(b)(6). See Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d

Cir. 2002). To survive a motion to dismiss under Rule 12(b)(6), the complaint

must plead “enough facts to state a claim to relief that is plausible on its face.”

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). Although all allegations

contained in the complaint are assumed to be true, this tenet is “inapplicable to

legal conclusions.” See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A claim will

have “facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id.

       Even after Twombly, we remain obligated to construe pro se complaints

liberally. See Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009). We read pro se

complaints with “special solicitude,” interpreting them to raise the “strongest

[claims] that they suggest.” Triestman v. Federal Bureau of Prisons, 470 F.3d 471,

475 (2d Cir. 2006) (per curiam). District courts should frequently provide leave to

amend before dismissing a pro se complaint. See Cuoco v. Moritsugu, 222 F.3d 99,

112 (2d Cir. 2000). However, leave to amend is not necessary when it would be

futile. See id.

                                           3
      The district court erred in dismissing Reed’s claim pursuant to the Fair

Housing Act, 42 U.S.C. §§ 3601-19 (“FHA”), as precluded by res judicata. “To

prove that a claim is precluded [by res judicata], a party must show that (1) the

previous action involved an adjudication on the merits; (2) the previous action

involved the [same] parties or those in privity with them; and (3) the claims

asserted in the subsequent action were, or could have been, raised in the prior

action.” Pike v. Freeman, 266 F.3d 78, 91 (2d Cir. 2001) (alterations and internal

quotation marks omitted). In New York, the general rule against relitigation of a

claim does not apply where “‘the initial forum did not have the power to award

the full measure of relief sought in the later litigation.’” Burgos v. Hopkins, 14 F.3d

787, 790 (2d Cir. 1994) (quoting Davidson v. Capuano, 792 F.2d 275, 278 (2d Cir.

1986)). In this case, the Civil Court in which Reed litigated her eviction action

could not have granted her the relief that she now seeks under the FHA. See N.Y.

City Civ. Ct. Act § 202.

      “‘A pro se complaint should not be dismissed without the Court’s granting

leave to amend at least once when a liberal reading of the complaint gives any

indication that a valid claim might be stated.’” Grullon v. City of New Haven, 720

F.3d 133, 139 (2d Cir. 2013) (quoting Chavis v. Chappius, 618 F.3d 162, 170 (2d Cir.


                                          4
2010) (alterations and some internal quotation marks omitted)). We are mindful

that in this case many of the factual allegations in the complaint are (1) not

actionable under any circumstances; (2) irrelevant to the defendants actually

sued; and (3) of questionable value to a lawsuit under the FHA. Nevertheless,

because there is a plausible nucleus indicating that the pro se plaintiff might be

able to state an actionable claim given another opportunity, the district court

erred in denying her leave to amend her complaint.

      For the foregoing reasons, the judgment of the district court is hereby

VACATED and the case is REMANDED for further proceedings consistent with

this order.

                                       FOR THE COURT:
                                       Catherine O’Hagan Wolfe, Clerk




                                          5